Citation Nr: 1418739	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-22 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for bipartite patella of the right knee with degenerative joint disease (DJD), evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In a November 2012 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2013 supplemental statement of the case (SSOC).  

The June 2009 rating decision also denied claims of entitlement to service connection for disabilities of the left knee and neck.  Both issues were remanded by the Board in November 2012.  In a March 2013 rating decision, service connection was granted for a left knee disability and a 20 percent evaluation was assigned; service connection was also granted for a neck disability, and a 10 percent evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's bipartite patella of the right knee with DJD is manifested by pain and limitation of motion that equates to disability no worse than 115 degrees of flexion and zero degrees of extension, with no findings of instability.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bipartite patella of the right knee with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating for a right knee disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter dated in March 2009 complied with VA's duty to notify the Veteran with regard to this rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in April 2009 and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be detailed below, the Board finds that a staged rating is not warranted as to the current increased rating claim.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran was service connected for bipartite patella of the right knee with DJD, effective from February 9, 2006.  He now asserts that his right knee disability is worse than is contemplated by the currently assigned disability rating.  See, e.g., the November 2012 Board hearing transcript.

The Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5260-5010 [leg, limitation of flexion - arthritis, due to trauma].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

However, there are several other Diagnostic Codes under which the Veteran could be rated.  Thus, the Board has considered whether another rating code is "more appropriate" than those assigned by the RO.  See Tedeschi, supra.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.

With respect to the right knee, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Under DC 5003 (degenerative arthritis), arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2013).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, DC 5003 (2013).

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  Normal range of motion for the knee is defined as follows:  flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 62604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261.

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  

Thus, to warrant a higher evaluation, the Veteran would have to be found to have limitation of flexion to 30 degrees, or limitation of extension to 10 degrees, or another impairment of the knee, such as recurrent subluxation or lateral instability, such that he would be entitled to a separate rating.

Here, the Veteran was initially afforded a VA examination in April 2009 as to his right knee disability.  He reported no acute episodes of pain, but did endorse pain on activity in the right knee.  His range of motion was 125 degrees of flexion and 0 degrees of extension, with no painful motion.  The examiner noted that the right knee showed no evidence of capsular thickening, swelling, or crepitation; there was no rotary instability and the collateral and cruciate ligaments were intact.  There was no instability of the joints.  Repeated motion did not cause painful motion.  Further, the examiner determined that "[t]here was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up."  The Veteran ambulates with a cane.  The examiner concluded that the Veteran's DJD of the right knee was mild.  A partial tear of the anterior cruciate ligament was shown upon magnetic resonance imaging (MRI).

VA treatment records dated February 2009 documented the Veteran's complaint of right knee pain.  The Veteran's range of motion of the right knee was within normal limits.

The Veteran was afforded another VA examination in December 2012 at which time he reported pain in the right knee.  He also reported flare-ups of knee pain including pain and locking of the knee joint; however, the examiner subsequently clarified that the Veteran experienced these symptoms in the left knee only.  Upon physical examination, the Veteran's range of motion with restrictions was 0-115 degrees of flexion with pain at 115 degrees.  There was no anterior, posterior, or medial-lateral instability of the right knee.  Repetitive motion did not cause additional limitation in range of motion.  The examiner further indicated that there was no functional loss and/or functional impairment due to the right knee disability.  The examiner noted that the Veteran relies upon a cane for ambulation.  The examiner concluded that the right knee disability does not impact the Veteran's ability to work.

As described above, in order to warrant an increased, 20 percent evaluation, the evidence must show the presence of x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5003 or at least moderate impairment of the Veterans' knees to include recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  An increased evaluation would additionally be warranted upon a showing of limitation of flexion to 30 degrees or of extension to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Accordingly, with respect to the range of motion studies performed throughout the appeal period, the Veteran exhibited flexion of 115 degrees.  This far exceeds limitation to 30 degrees required for the assignment of a 20 percent rating under DC 5260.  There is no evidence which indicates a greater limitation of flexion exists.  Accordingly, an increased disability rating cannot be assigned based on DC 5260.

Under DC 5261, a 10 percent evaluation is warranted for limitation of knee extension to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Critically, the VA examination and treatment records consistently demonstrate full extension of the right knee, with no significant impairment noted.  The medical evidence thus demonstrates that the Veteran's right knee extension measurements far exceed those required for the assignment of a compensable disability rating pursuant DC 5261.  Accordingly, disability picture more nearly approximates the criteria required for a noncompensable rating under DC 5261.  See 38 C.F.R. § 4.7.

Moreover, Board notes that the Veteran complained of giving way and instability due to his right knee disability.  See the December 2011 Board hearing transcript, pgs. 11-12.  However, there is no objective evidence of either recurrent subluxation or lateral instability to warrant a separate compensable rating under DC 5257.  Instability and subluxation were not shown in any of the VA examinations conducted during the appeal period.  In addition, there are no objective findings of instability or subluxation documented in the VA and private treatment records.

The Board further notes that there is no evidence, nor does the Veteran so contend, of incapacitating episodes due to his right knee disability.  Additionally, the medical evidence does not reflect that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain are adequately addressed by the 10 percent rating currently assigned.  Critically, the December 2012 VA examiner documented the Veteran's complaints of right knee pain, but noted that he was consistently able to achieve full flexion of 115 degrees, despite pain on movement.  Thus, the pain does not appear to be productive of disability warranting an increased rating.  The Board further notes that the Veteran's range of motion was not additionally affected by repetition, weakness, fatigability, or incoordination.  See the VA examination report dated December 2012.  Thus, the only DeLuca factor present is subjective complaints of pain, which is not however productive of functional loss.  The Board therefore finds that the assignment of additional disability based on DeLuca factors is not warranted.

Accordingly, for the reasons expressed above, the Board finds that the Veteran's right knee disability is appropriately assigned a 10 percent disability rating under the applicable criteria.  38 C.F.R. § 4.71a, DC 5003.  An increased evaluation in excess of 10 percent for bipartite patella of the right knee with DJD is not warranted.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  In this regard, the Board notes that it is undisputed that the service-connected right knee disability has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  To this end, the Board observes that although the Veteran submitted a letter from his employer detailing time lost from work, these absences were specifically related to his left knee disability.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased disability rating for bipartite patella of the right knee with DJD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


